Citation Nr: 1518619	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-15 511	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea with CPAP.

2.  Entitlement to an initial rating in excess of 20 percent for low back strain.

3.  Entitlement to an initial rating in excess of 10 percent for right hip strain.

4.  Entitlement to an initial rating in excess of 10 percent for left hip strain.

5.  Entitlement to an initial compensable rating for right ankle distal fibula fracture, status post open reduction internal fixation and hardware removal and degenerative changes.

6.  Entitlement to an initial compensable rating for bilateral pes planus.

7.  Entitlement to an initial compensable rating for gout.

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to an initial compensable rating for erectile dysfunction.

10.  Entitlement to an initial compensable rating for acne.

11.  Entitlement to service connection for alcohol dependence.

12.  Entitlement to service connection for keratosis pilaris.

13.  Entitlement to service connection for xerosis cutis.

14.  Entitlement to service connection for dermatitis.

15.  Entitlement to service connection for hyponatremia.

16.  Entitlement to service connection for hypokalemia.

17.  Entitlement to service connection for a left ankle disorder.

18.  Entitlement to service connection for hyperlipidemia.

19.  Entitlement to service connection for right knee patellar tendonitis.

20.  Entitlement to service connection for left knee patellar tendonitis.

21.  Entitlement to service connection for rhabdomyolysis.

22.  Entitlement to service connection for hemorrhoids.

23.  Entitlement to service connection for a right shin disorder.

24.  Entitlement to service connection for upper respiratory infection.

25.  Entitlement to service connection for vasectomy.

26.  Entitlement to service connection for acrochordon.

27.  Entitlement to service connection for facial folliculitis barbae.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The VA RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's claims file.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1984 to December 2009.

2.	On March 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.











ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


